Citation Nr: 1530741	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  04-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987.  The Veteran died in May 2002.  There are two appellants in this case.  One is a child of the Veteran (A), who has since reached her majority, and one is indicated to be the surviving spouse of the Veteran, (L).  

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2011, L failed to show for a rescheduled Board hearing that she requested in connection with her appeal and therefore the Board considers this hearing request withdrawn.  In February 2012, the Board remanded the appeal for additional development.

As noted in the February 2012 remand, L filed a claim for accrued benefits in June 2002 and in multiple statements to the RO she also raised a claim of service connection for cause of the Veteran's death under 38 U.S.C.A. § 1151 (West 2014).  However, these claims were not adjudicated by the Agency of Original Jurisdiction (AOJ) while the appeal was in remand status despite the directions found in the February 2012 remand.  Therefore, the Board still does not have jurisdiction over these claims and they are once again referred to the AOJ for development and adjudication.  See 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record shows that in May 2003 the RO received a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits from the Veteran's ex-wife on behalf of the Veteran's then minor surviving child, A.  It also shows that in December 2003, she filed a notice of disagreement (NOD) to the October 2003 rating decision that denied service connection for the cause of the Veteran's death, and entitlement to dependent's educational assistance.   However, no further action was taken by the AOJ as to the NOD.  Therefore, the Board finds that a remand for the issuance of a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In this regard, cases involving simultaneously contested claims are subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2014).  These procedures should be followed.  

As to the underlying claim, the Board remanded the appeal in February 2012.  In the remand, the Board requested that L submit documentation that evidences her marriage to the Veteran as well as all relevant VA and private treatment records to include an authorization to obtain the Veteran's terminal hospitalization records from Whittier Hospital Medical Center.  Although L did not respond to the subsequent request for information, since the case is being remanded, she should be given another opportunity to cooperate.  Likewise, A, should be asked to assist in obtaining the medical evidence being sought.  

Regarding the medical question at issue, a remand is also needed, because the April 2015 VA opinion as to the relationship between the Veteran's service-connected hepatitis C and his death is not adequate.  It did not made clear, given the available records, why the reviewer was unable to offer an opinion as to whether the Veteran's liver impairment was such that it rendered his prescribed post-operative morphine dose excessive, so as to result in an "overdose" and his death.  

Lastly, it is observed no readjudication appears to have occurred after the development requested by the Board in 2012 was accomplished.  Due process requires this to occur.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ should issue a SOC to the Veteran's child with respect to her DIC, death pension, and accrued benefits claims.  If she thereafter files a timely substantive appeal as to any of these claims, those claims should be returned for review by the Board.

2.  In accordance with the simultaneously contested claim provisions of 38 U.S.C.A. § 7105A and 38 C.F.R. §§ 20.500 through 20.504 as well as the special procedural regulations of 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504, "L" and "A" should be provided with copies of all of the other parties pleadings as well as all other required notices.  

While the appeal is being developed, both parties should be provided copies of all evidence and correspondence from the other party that is added to the record. 

3.  The AOJ should request "L" submit documentation that evidences her marriage to the Veteran as well authorizations to obtain any outstanding private treatment records surrounding his May 2002 death to include his terminal hospitalization records from Whittier Hospital Medical Center.  

Likewise, "A" should be asked to submit authorizations to obtain any outstanding private treatment records surrounding the Veteran's May 2002 death to include his terminal hospitalization records from Whittier Hospital Medical Center.  

4.  If L does not reply or does not submit sufficient documentation that evidences her marriage to the Veteran, the AOJ should adjudicate whether she has standing to claim the benefits sought on appeal.

5.  After undertaking the above development to the extent possible, obtain a medical opinion from an appropriate medical doctor as to the relationship between the Veteran's death and his service-connected hepatitis C, and particularly whether the Veteran's hepatitis C and liver functions/impairment rendered him more susceptible to a morphine overdose, as to reasonably conclude his hepatitis C disability contributed substantially and materially to his death.  The claims file must be made available and reviewed by the examiner.  

After a review of the claims file, the medical professional should express an opinion as to whether it is at least as likely as not that liver damage caused by the Veteran's service-connected hepatitis C, prevented his liver from safely metabolizing the morphine he was given for the pain caused by his recent rhino-septoplasty, such that it may be concluded the hepatitis C caused or contributed substantially or materially to cause death.  In this regard, it is noted the May 2002 autopsy report revealed acute passive congestion of the liver.  The Veteran's vulnerability to overdose because of other illnesses he had, if indicated, also should be discussed.

The opinion should include a complete rationale for the conclusions expressed.    

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations and citation to all evidence added to the claims file since the April 2009 SSOC should be issued consistent with contested claims procedures.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellants have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


